Citation Nr: 1034335	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-43 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar spine, 
currently rated at 20 percent.  

2.  Evaluation of left knee petellofemoral syndrome, currently 
rated at 10 percent.  

3.  Entitlement to a separate compensable rating for limitation 
of motion of the left knee.  

4.  Evaluation of tendonitis/tenosynovitis of the right wrist, 
currently rated at 10 percent. 

5.  Evaluation of tendonitis/tenosynovitis of the left wrist, 
currently rated at 10 percent.  

6.  Evaluation of atrial supraventricular tachycardia, currently 
rated at 10 percent.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1985 to 
November 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO, in January 
2010.  A transcript of the hearing is associated with the claims 
file.




FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine 
is manifested by forward flexion of the thoracolumbar spine that 
exceeds 30 degrees, and is not the functional equivalent of 
favorable ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's degenerative disc disease of the lumbar spine 
is not associated with objective neurologic abnormalities or 
incapacitating episodes.  

3.  The Veteran's left knee patellofemoral syndrome is manifested 
by periarticular pathology productive of painful motion on 
flexion, but with no more than slight lateral instability or 
recurrent subluxation, and no limitation of extension. 

4.  The Veteran's tendonitis/tenosynovitis of the right and left 
wrist is manifested by normal clinical findings, with complaint 
of burning, numbness, and tingling, which is the functional 
equivalent of palmar flexion limited in line with the forearm, or 
dorsiflexion less than 15 degrees.

5.  The Veteran's atrial supraventricular tachycardia is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 
percent for degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a separate compensable rating for limitation 
of flexion of the left knee are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2009).

3.  The criteria for a disability rating higher than 10 percent 
for instability associated with patellofemoral syndrome of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2009).

4.  The criteria for a disability rating higher than 10 percent 
for tendonitis/tenosynovitis of the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 (2009).

5.  The criteria for a disability rating higher than 10 percent 
for tendonitis/tenosynovitis of the left wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 (2009).

6.  The criteria for a disability rating higher than 10 percent 
for atrial supraventricular tachycardia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.104, Diagnostic Code 7010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher initial rating for degenerative disc 
disease of the lumbar spine arises from the Veteran's 
disagreement with the initial rating assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

Regarding the claims for increased ratings, under the VCAA, VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2007 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for increased 
ratings, as well as the then claim for service connection for 
degenerative disc disease of the lumbar spine.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
by the October 2007 letter.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran's symptomatology was discussed in 
detail, and the evidence necessary to establish higher ratings 
was discussed.  The Veteran was specifically asked to explain how 
the service-connected disabilities affect his daily activities, 
and to provide his opinion as to the extent of impairment from 
such disabilities.  Such actions supplement the VCAA and comply 
with 38 C.F.R. § 3.103 (2009).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded multiple VA 
examinations to assess his current level of impairment.  These 
examinations were adequate because each was performed by a 
medical professional based on solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  The Board finds that the resulting diagnoses and 
rationales were consistent with the findings reported, and with 
the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Court noted an important distinction 
between an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection is required.  See Fenderson, 12 Vet. App. at 126.  
Regarding the claims for increased ratings, the Board also 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  With any form of arthritis, painful motion is an 
important factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  See 38 C.F.R. § 4.59 (2009).

Lumbar Spine Initial Rating

In the March 2008 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
degenerative disc disease of the lumbar spine, pursuant to 
Diagnostic Code 5243.  

Disabilities of the spine are rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), which encompasses such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle spasm, 
and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the 
thoracolumbar spine, a 20 percent rating requires that forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating requires 
that forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
Higher ratings require unfavorable ankylosis of either the entire 
thoracolumbar spine or unfavorable ankylosis of the entire spine, 
including the cervical portion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2), (See also Plate V).

Clinical findings reported by the VA examiner in March 2010 
reveal measured forward, flexion to 80 degrees; extension to 10 
degrees; left lateral flexion to 20 degrees; right lateral 
flexion to 25 degrees; and lateral rotation to 30 degrees.  There 
was no objective (or clinical) evidence to show any additional 
functional loss of range of motion due to pain, etc., beyond the 
measured and reported ranges.  There was objective evidence of 
pain with motion at the above noted degrees, as evidenced by 
facial grimace and comment.  There was no objective evidence of 
pain on repeated use, instability, weakness, fatigue, lack of 
endurance, incoordination or abnormal movement.  There was no 
objective evidence of poor muscle tone or atrophy.  There was no 
clinical evidence of muscle spasm, or localized tenderness with 
abnormal spinal contour, and uneven gait.  There was no clinical 
evidence of postural abnormalities, fixed deformity (ankylosis), 
or abnormality of musculature of back.  There was no clinical 
evidence of additional limited joint function with repetitive use 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  Gait was uneven, appearing to favor the right 
leg, spinal contour was abnormal with reversed lordosis.  The 
Veteran sat at ease during the interview, with few position 
changes for comfort.  Posterior musculature appeared symmetrical; 
posture was erect; and curvature of the lumbosacral spine was 
abnormal with reversed lordosis.

The current evaluation contemplates pain on motion and flexion 
greater than 30 degrees.  In order to warrant a higher 
evaluation, there must be the functional equivalent of limitation 
of flexion to 30 degrees or less due to pain, weakness, excess 
fatiguability, or incoordination.  

These findings do not more nearly approximate the criteria for 
any rating in excess of 20 percent, as they do not show that 
forward flexion of the thoracolumbar spine is the functional 
equivalent of 30 degrees or less; or, that there is favorable 
ankylosis of the entire thoracolumbar spine. 

Similarly, clinical findings reported by the February 2008 
examiner reveal flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 20 degrees, and lateral rotation to 15 
degrees.  However, motion was reported as painful throughout the 
range of motion during flexion and extension in every plane, as 
evidenced by facial grimace, reddening of face, and groans from 
the Veteran.  The Veteran was noted to sit at unease during the 
interview, with many position changes for comfort.  Still, the 
examiner concluded that there was no objective (clinical) 
evidence to show any additional functional loss of range of 
motion due to pain, etc., beyond the measured and reported 
ranges.  There was also no clinical evidence of additional 
limited joint function with repetitive use due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  He also found no 
clinical evidence of fatigue, weakness, lack of endurance, and 
incoordination.  

Thus, the clinical findings in February 2008 conflict with the 
Veteran's statements to the examiner in that report, and the 
examiner did not state the reason for his conclusion that, 
despite the Veteran's report of pain, motion was not limited 
beyond the measured ranges.  

This discrepancy between the Veteran's assertions and the 
clinical findings is most extreme in the report of VA examination 
in June 2009.  There, the Veteran could not forward flex or 
extend due to pain.  Lateral flexion was performed to 20 degrees, 
with pain, lateral rotation was to 30 degrees with pain.  The 
Veteran described low back pain as constant, associated with 
moving around, sitting, sleeping, and bending.  Pain was rated at 
least 4 to 5 on a 10 scale and, at its worst a 10.  The Veteran 
reported that he will walk around the house from time to time 
using crutches to take the pain away from his back, but never 
uses crutches outside the home.  Walking distance was estimated 
at a quarter-mile.  

However, the June 2009 examiner did offer an opinion regarding 
the discrepancy.  She stated that she suspected symptom 
magnification on the Veteran's part.  In so concluding, she noted 
that the Veteran's effort was decreased to absent during the 
examination.  Moreover, range of motion measurements failed to 
match any known pathology.  Notably, the Veteran demonstrated the 
following Waddell's signs: low back pain on simulated rotation, 
low back pain pinching the wide area of the lumbar skin at the 
left thoracolumbar region, and discrepancy in the seated and 
supine straight leg raise with seated straight leg raise to 90 
degrees supine straight leg raise on the left 40 degrees with 
complaints of back and left leg pain associated with grimacing.  
In light of these findings, the examiner opined that the 
Veteran's range of motion should be considered as normal.  In 
support of this assertion, the examiner noted that the Veteran 
did sit on the examination table, and when asked to lean forward 
for a seated straight leg raise test, he did so without complaint 
of pain.  Based on this pain-free forward lean, she estimated the 
Veteran's forward flexion to be a minimum of 70 degrees.  

Also supportive of the examiner's finding, the Veteran reported 
that he has not missed work due to back pain, and the examiner 
found no objective evidence of any additional functional loss of 
range of motion due to pain, etc., beyond the measured and 
reported ranges.  There was also no objective evidence of 
instability, fatigue, lack of endurance, weakness, or abnormal 
movement, although there was considerable guarding and resistance 
to movement.  There was no additional limitation of motion or 
functional impairment during flare-ups.  There was no objective 
evidence of poor muscle tone or atrophy.  There was no clinical 
evidence of postural abnormalities, fixed deformity (ankylosis), 
or abnormality of the musculature of the back.  The examiner 
reported a minimal effect on the Veteran's ability to walk and 
transfer weight, and no effect on activities of daily living to 
include eating, grooming, bathing, toileting, and dressing.  
There was also found to be no effect on his usual occupation - 
driving.  Indeed, the examiner noted that the Veteran drove from 
Kalispell to Helena for the appointment, which is approximately a 
3-hour drive.  He stated that he stopped twice to stretch.

While the February 2008 examiner did not explicitly state that 
there was symptom magnification, he reported that the Veteran was 
able to stand on one leg and do repetitive shallow knee bends 
without loss of balance or pain.  He was able to squat and return 
to a standing position without complaints of pain or loss of 
balance.  His gait was even, but his posture was erect, and his 
balance was steady, without use of aides or braces.  The Veteran 
reported to the February 2008 examiner that he experienced 
constant pain across the posterior waistline, rated at 6 out of 
10, with flares to 10 out of 10, with flare pain occurring daily 
and lasting anywhere from minutes to all day.  He reported that 
walking was limited to 50 to 100 yards due to back pain, sitting 
was reported to always be uncomfortable and he has to constantly 
move.  Standing was limited to five minutes.  The Veteran denied 
that driving was limited, but stated that he does experience 
pain.  He also reported difficulty in bending over to dress.  

In March 2010, the Veteran reported knife-like pain, sharp pain, 
shooting pain, dull and constant pain, located at the center of 
the spine and waistline.  Pain was rated at 4 to 10 on a 0 to 10 
scale that flares to 9.  Flare pain occurs daily lasting 1 to 2 
hours.  

Here, regarding each report, there appears to be a marked 
discrepancy between the Veteran's report of symptomatology and 
the clinical findings.  This discrepancy was attributed by the 
June 2009 examiner to symptom magnification on the Veteran's 
part.  The examiner is certainly qualified to reach that 
conclusion, and she supported her findings with persuasive 
clinical evidence.  The Veteran has offered no explanation for 
his performance of range of motion without complaint of pain 
during movements that were not specifically part of the 
evaluation.  The Board accepts the finding of the June 2009 
examiner regarding symptom magnification, and finds that this 
conclusion may be applied to the other reports as well.  In sum, 
the probative value of the clinical findings regarding range of 
motion and motion limited by pain outweighs the probative value 
of the Veteran's statements in his appeal indicating that pain 
limits all motion of his back.  The evidence tends to establish 
that the appellant has not been an accurate historian and that he 
has attempted to exaggerate his symptoms.  To the extent that he 
asserts that he has the functional equivalent of forward flexion 
limited to 30 degrees or less, or ankylosis of the thoracolumbar 
spine, such assertions are not credible.

The Veteran underwent a program of physical therapy at 
Professional Therapy Associates, beginning in April 2008.  Range 
of motion findings were not reported in degrees, but appear to be 
consistent with the criteria for a 20 percent rating.  Flexion 
was described as 100 percent of normal, without onset of pain, 
but with mild right deviation.  The Veteran was unable return to 
an erect standing position without use of his arms.  This caused 
onset of left low back pain.  Extension was 20 percent of normal, 
with right deviation, and onset of left low back pain.  Side 
bending was 40 percent of normal to the right, and 30 percent to 
the left, with onset of left low back pain.  Rotation was 40 
percent of normal.  In May 2008, trunk flexion was 100 percent of 
normal, extension had improved to 60 percent of normal, with 
right side deviation.  Side bending and rotation were 
approximately 60 of normal.  In October 2008, trunk flexion was 
100 percent normal, without onset of pain.  Extension was 20 
percent of normal.  Side bending and rotation were 70 percent of 
normal.  In January 2009, flexion was 100 percent of normal, with 
pain at the end.  Extension was 60 percent of normal, and side 
bending and rotation were 80 percent of normal.  These findings 
are generally consistent with the March 2010 VA examination 
findings, and are not supportive of a rating higher than 20 
percent.  

The Veteran's chiropractor submitted a letter in February 2009 
stating that, between treatments, most of the time the Veteran is 
afflicted with severe pain when trying to do the simplest tasks.  
His pain is exacerbated by such activities as playing with his 
children, driving the school bus, light yard work, or even 
sleeping.  However, he stated that, with consistent treatment of 
chiropractic care and physical therapy he is about 85 percent 
functional, but without care, he seems to be 85 percent impaired 
due to the pain.  It is difficult to assess the chiropractor's 
findings in terms of the rating schedule, as they appear to be 
entirely contingent on the Veteran's participation in 
chiropractic care and physical therapy.  Moreover, they appear to 
be simple recitations of the Veteran's statements.  Nevertheless, 
they appear to confirm that, with treatment, the Veteran's 
functionality is expected to be quite good.  In any event, the 
chiropractor's findings are not probative of entitlement to a 
rating higher than 20 percent.  

The February 2008 examiner did report that there was clinical 
evidence of muscle spasms and guarding severe enough to result in 
abnormal reversed lordosis and antalgic gait.  Musculature was 
asymmetrical with hypertonic muscles that are board-like between 
T-12 and L-5 and evidence of muscle spasms.  Posture was erect 
and gait was slightly uneven, curvature of the lumbosacral spine 
was reversed lordosis.  However, these findings are consistent 
with the criteria for a 20 percent rating, and do not more nearly 
approximate the criteria for any higher rating.  

Based on the Board's determination that the Veteran's statements 
(even if sworn) regarding pain are not credible, and based on the 
clinical evidence reported above, the Board concludes that the 
Veteran's symptomatology falls well within the criteria for a 20 
percent rating, and the criteria for a 40 percent or higher 
rating are neither met nor approximated.  

The General Rating Formula also provides for evaluation of any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Here, the February 2008 examiner found firm muscle tone and no 
signs atrophy of buttocks or lower extremity muscles bilaterally.  
Reflexes were positive; Babinski sign was negative; there was no 
clonus; straight leg raising was performed to 80 degrees, without 
complaint of pain, and with a positive Hoover test.  Lasegue's 
sign was negative bilaterally.  Strength in the lower extremities 
was 5 out of 5.  There was no clinical evidence of radiating 
pain.  Vibration sensation in the lower extremities was intact 
and equal bilaterally.  Monofilament sensation in the lower 
extremities was intact and equal bilaterally.  

The June 2009 examiner noted the Veteran's complaint of numbness 
and tingling in the toes.  However, the Veteran denied radicular 
symptoms originating from the sciatic nerve and traveling down 
the leg to his foot.  The Veteran was questioned on the localized 
numbness to the toes without symptoms of radiculopathy on two 
occasions and he insisted numbness and tingling began in the toes 
and radiated upward to his mid foot.  While the examiner conceded 
spinal encroachments can cause neurological radicular symptoms, 
she found that this Veteran's complaint of localized paresthesia 
to the toes and mid foot were not reflective of radiculopathy.  
Neurological examination revealed that vibratory sensations were 
diminished bilaterally, left greater than right.  However, there 
was no muscular atrophy, and thigh measurements were 47.7 right, 
and 47.5 left, with good tone and strength rated at 5 out of 5.  
Shallow knee bends on the right and left demonstrated strength 
and good balance.  There was no bowel or bladder dysfunction.  

Findings from Professional Therapy Associates from April 2008 to 
January 2009 show minimal neurological findings, with essentially 
normal reflexes, sensation and strength in the lower extremities.  

In contrast to the minimal findings and complaints above, in 
March 2010, the Veteran reported shooting pain to left leg, 
terminating at knee, occurring 2 times per day, lasting 30 
minutes.  He complained of numbness in all toes on the left foot, 
with radiculopathy.  However, reflexes and pulses were positive 
in the lower extremities.  Straight leg raising was performed to 
90 degrees without complaint of pain.  Lasegue's sign was 
negative, bilaterally.  Kernig test was negative.  Strength was 5 
out of 5.  The examiner found no clinical evidence of radiating 
pain or radiculopathy to the left lower extremity.  Both lower 
extremities were fully sensate to monofilament and light touch.  
There were no bladder or bowel complaints.  

Although the Veteran has reported symptoms of numbness and 
tingling in the left lower extremity, the clinical findings and 
opinions of the examiners do not relate these reports to lumbar 
spine pathology.  As noted above, the Board assigns more 
probative weight to the clinical findings, which in this case are 
largely normal.  As such, there is no separately ratable 
neurological impairment. 

There is some report in the medical evidence of erectile 
dysfunction; however that has not been related to spinal 
pathology, and the Veteran has not asserted such a relationship.

Finally, the Board notes that intervertebral disc syndrome can 
alternatively be rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under that formula, a 60 percent rating requires incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months; a 40 percent rating requires incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 20 percent rating 
requires incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months.  

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See Note 
(1).  

As reported by the February 2008 examiner, the Veteran denied 
being prescribed bed rest for this condition in the past 12 
months.  The June 2009 examiner reported no incapacitating 
episodes that require bedrest prescribed by a physician and 
treatment by a physician.  The March 2010 examiner reported that 
the Veteran denied incapacitating episodes.  As such, that 
formula does not provide a basis for any higher rating.  

As the criteria for a higher rating, or separately compensable 
ratings, are neither met nor approximated, no such rating is 
warranted.  

Left Knee patellofemoral syndrome Claim

In an August 1994 rating decision, the RO granted service 
connection and assigned a noncompensable initial rating for 
patellofemoral syndrome, pursuant to Diagnostic Code 5257.  The 
rating was increased to 10 percent in January 1996, which is the 
rating assigned for the entire period of the current claim.  

Under Diagnostic Code 5257, a 30 percent rating requires a 
showing of severe recurrent subluxation or lateral instability.  
A 20 percent rating is available where such symptoms are 
moderate; and a 10 percent rating is assigned for slight 
symptoms.  

The report of VA examination in March 2010 reveals that the 
Veteran denied episodes of dislocation or recurrent subluxation.  
The examiner noted that the Veteran wears a knee brace with 
increased activities, but not when driving or sitting around the 
house.  The Veteran stated that he missed no work due to knee 
pain in last year.  The Veteran reported that he is able to walk, 
transfer weight, and perform all daily activities such as eating, 
grooming, bathing, toileting, and dressing independently.  On 
examination, the left knee was found to be stable to varus and 
valgus stress.  Anterior and posterior drawer testing were 
negative.  Lachman's testing was negative.  McMurray's testing 
was also negative.  The examiner found no instability.  There was 
no objective evidence of deformity, malalignment, or locking.  
Moreover, there were no callosities or unusual shoe wear patterns 
that would indicate abnormal weight bearing.  The Veteran showed 
good coordination with heel an toe walking, as well as tandem and 
backwards walking.  He was able to stand on one leg and do 
repetitive shallow knee bends without loss of balance or pain.  
However, he was unable to squat and return to standing position 
without loss of balance.  

The report of VA examination in June 2009 reveals the examiner's 
conclusion that the condition has no effect on the Veteran's 
usual occupation and daily activity.  The knee appeared normal 
and aligned.  There was no objective evidence of abnormal 
movement, or guarding of movement.  There were no callosities or 
unusual shoe wear patterns that would indicate abnormal weight 
bearing.  The Veteran could grab his ankle and pull his heel to 
his buttocks.  Varus and valgus stress in the neutral position, 
and in 30 degrees of flexion, showed some movement, but 
repetitive knee bends were stable.  Anterior and posterior 
cruciate ligaments showed no motion.  McMurray's testing was 
negative.  The Veteran was able to bear weight on the right leg 
then the left, doing repetitive shallow knee bends on each 
extremity, albeit with pain.  

The report of VA examination in February 2008 reveals that the 
Veteran complained of instability, but described this feeling as 
needing to hang on to stair railings when climbing or descending 
stairs.  He reported episodes of locking on a daily basis.  The 
Veteran reported that he wears a brace if he is working outside, 
hunting, mowing the lawn, etc.; he also stated that he wears a 
brace in bed at night with flare pain.  He denied that he has 
missed any time from work in the last 12 months due to this 
condition.  He reported that walking is limited to 20 minutes, 
standing is limited to 5 to 10 minutes, and sitting is limited to 
10 minutes.  On examination, the knee appeared normally aligned.  
The knee was stable to varus and valgus stress with complaint of 
pain with stress.  Anterior and posterior drawer were negative.  
Lachman's testing was negative.  McMurray's was positive, with no 
evidence of joint line tenderness.  There was no objective 
evidence of instability, abnormal movement, or guarding of 
movement.  There were no callosities or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  

The current evaluation contemplates slight instability or 
subluxation.  In order to warrant a higher evaluation, the 
disability must more closely approximate moderate instability or 
subluxation.  38 C.F.R. § 4.7.  Here, we have an assertion that a 
higher evaluation is warranted.  In part, the Veteran has 
testified that he wears a brace for the instability.  However, 
the Board has been presented with repeated examinations that do 
not disclose moderate instability or anything approximating 
moderate instability.  To the extent that the Veteran has 
testified or implied that his condition is worse, the examiners' 
observations are far more probative and credible than the 
Veteran's non-specific statements.  

The clinical findings show overwhelmingly that the Veteran's left 
knee is stable to lateral stress, and there is no clinical 
finding or assertion of recurrent subluxation.  The Veteran's 
complaint of pain associated with stressing of the knee, and his 
experience of pain and loss of balance while performing squats 
and knee bends are consistent with no more than slight 
impairment, especially in light of the finding of the June 2009 
examiner that the left knee has no effect on employment or 
activities of daily living, and the February 2010 findings of 
good coordination and walking.  As such, the Board concludes that 
criteria for a 20 percent rating under Diagnostic Code 5257 are 
not more nearly approximated than those for the 10 percent level.  

While the Veteran has reported that he feels unstable when 
traversing stairs, this description does not necessarily 
implicate moderate lateral instability or subluxation of the 
knee.  

The Board acknowledges the Veteran's complaint in February 2008 
of daily episodes of locking; however, this was not demonstrated 
on examination, and the March 2010 examiner specifically found no 
objective evidence of deformity, malalignment, or locking.  There 
was also no clinical evidence or assertion of effusion into the 
knee, or dislocation or removal of semilunar cartilage, so as to 
support a rating under Diagnostic Code 5258.  

To the extent that he has reported daily locking, we find his 
statements entirely inconsistent with the voluminous clinical 
records, and not credible.

As the criteria for a higher rating for instability are neither 
met nor approximated, no such rating is warranted.  

The Board has considered whether any other diagnostic code is 
appropriate.  There is no clinical evidence or assertion of 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, a higher rating is not available under the 
corresponding codes.  

Regarding limitation of motion, under Diagnostic Code 5260, 
limitation of flexion receives a 10 percent rating where limited 
to 45 degrees.  A 20 percent rating requires flexion that is 
limited to 30 degrees.  The maximum 30 percent rating requires 
flexion that is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a 10 percent rating where 
extension is limited to 10 degrees, and a 20 percent rating where 
flexion is limited to 15 degrees.  Higher ratings are also 
available, corresponding to greater limitation of extension.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Since Diagnostic Code 5257 does not contemplate limitation of 
motion, and the nature of the service-connected disability 
contemplates periarticular pathology, a separate rating may be 
assigned on the basis of limitation of motion without violating 
the prohibition against pyramiding.  See. 38 C.F.R. § 4.14.  

Here, while the June 2009 examiner reported full range of motion 
without pain, and the February 2008 examiner reported range of 
motion from 0 to 130 degrees, with no objective evidence of 
painful motion, the March 2010 examiner reported range of motion 
from 0 to 130 degrees, and noted that there is objective evidence 
of pain with motion at the reported degrees, as evidenced by 
facial grimace.  However, there was no evidence for further 
limitation in range of motion due to pain, weakness, 
incoordination or fatigue following repetitive use.  

Accordingly, as there is clinical evidence of flexion limited by 
pain, the Board concludes that a separate evaluation of 10 
percent is warranted under Diagnostic Code 50260 for painful 
motion of the left knee associated with the service-connected 
petellofemoral syndrome.  

The now assigned evaluation contemplates periarticular pathology 
productive of painful motion.  It is also consistent with loss of 
flexion to 45 degrees.  In order to warrant an evaluation in 
excess of 10 percent, there must be the functional equivalent of 
limitation of flexion to 30 degrees due to such factors as pain, 
weakness, excess fatiguability or incoordination.  See 38 C.F.R. 
§ 4.7.  In addition, a separate evaluation may be assigned if 
there is a compensable degree of limitation of extension.

Here, there is no lay or medical evidence of limitation of 
extension.  Similarly, no medical evidence or testimony suggests 
that flexion is functionally limited to less than 45 degrees.  
The VA examinations all establish that motion was beyond 100 
degrees and not additionally limited due to any factor.  In fact, 
the Veteran's testimony established that he retained good 
functional use, to include with weight bearing during a squat.  
Such action establishes the ability to retain flexion better than 
45 degrees.  The Veteran also noted that he had just discomfort 
rather than some further limiting pain.  When questioned, it 
appears that the representative agreed that there was remaining 
functional use better than 45 degrees.  As such, the Board 
concludes that, while a separate 10 percent rating is warranted 
for limited flexion, a rating higher than 10 percent is not 
warranted for limited flexion, and a separate compensable rating 
for limited extension is not warranted.  



Wrist Claims

In an April 2000 rating decision, the RO granted service 
connection for tendonitis/tenosynovitis of the right and left 
wrist, and assigned a 10 percent rating for each, pursuant to 
Diagnostic Code 5024.  

Under Diagnostic Code 5024, tenosynovitis is to be rated based on 
limitation of motion of the affected parts.  Under Diagnostic 
Code 5215, wrist limitation of motion is assigned a 10 percent 
rating where palmar flexion is limited in line with the forearm, 
or where dorsiflexion is less than 15 degrees.  Higher ratings 
require ankylosis (complete bony fixation) of the wrist.  

The report of VA examination in March 2010 reveals that the 
Veteran complained of burning pain (constant), intermittent loss 
of sensation to the tips of 3rd, 4th, and 5th finger, decreased 
grip strength, and stiffness.  Pain is rated at 2 out of 10, with 
flares at 7.  Precipitating/aggravating factors are any use of 
the hands, lifting and gripping, and typing.  Duration of flare 
pain is from 4 to 5 hours.  Frequency of flare pain is 3 to 4 
times per week.  The Veteran reported that he is able to perform 
all activities of daily life, such as eating, grooming, bathing, 
toileting, and dressing independently.  However, he can only play 
guitar or piano for 10 minutes at a time.  On examination, the 
wrists appeared normal, aligned, and non-tender to palpation.  
Wrist extension was measured from 0 to 70 degrees on the right 
and left.  Wrist palmar flexion was 0 to 80 degrees, right and 
left.  Wrist radial deviation was 0 to 20 degrees, right and 
left.  Wrist ulnar deviation was 0 to 45 degrees, right and left.  
Forearm pronation was 0 to 80 degrees, right and left.  Forearm 
supination was 0 to 85 degrees right, and 0 to 80 degrees left.  
There was no objective evidence of painful motion, pain at rest, 
deformity, malalignment, drainage, edema, effusion, instability, 
weakness, abnormal movement, or guarding of movement.

There was no objective evidence of pain and paresthesia in the 
right thumb, 1st two fingers, or the radial-half of the ring 
finger.  There was no objective evidence of paresthesia and 
sensory deficits involving the entire right palm area.  There was 
no objective evidence of pain that radiates proximally into the 
forearm, or shoulder.  There was no objective evidence of 
flattening of the thenar eminence on the right.  On the left, 
there was no objective evidence of thumb weakness, difficulty 
performing pinch-grasping, writing, or holding small utensils.  
Hoffman-Tinel testing, and Phalen maneuver were negative.  
Strength testing showed 5 out of 5 strength in the wrist flexor, 
extension, flexion, ulnar deviation, radial deviation, and grip 
strength.  Vibratory sense and monofilament sense were intact.  
There was no evidence of further limitation of joint function 
with repeated use due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner reported a normal 
evaluation of the wrists, which failed to demonstrate significant 
degenerative osteoarthritis, malalignment bone structures, or 
other bony abnormalities.  The clinical evidence indicated full 
range of motion, strength, and functioning without objective 
evidence for pain.  There was no objective indication that pain, 
fatigue, weakness, lack of endurance, or incoordination further 
limits the range of motion or function after repetitive use.  

The report of VA examination in June 2009 reveals complaint of 
bilateral wrist pain and finger numbness, which is intermittent 
throughout the day.  The Veteran stated that pain was caused by 
movement, but couldn't identify the type of movement or activity.  
Pain was rated at its least as a 1 or 2 out of 10, and at its 
worst as a 8 to 9 out of 10.  Flare pain is relieved by shaking 
of the hands and ceasing activity that caused numbness.  The 
Veteran reported that he began wearing splints 1 or 2 years prior 
when a friend of his sent them to him.  The Veteran reported no 
weakness, stiffness, swelling, heat, redness, instability, 
locking, fatigability, or lack of endurance.  There were no 
effects of the condition on the Veteran's usual occupation or 
daily activities.  He reported that he has not missed work due to 
the wrist condition.    

Examination of the wrists was normal.  Phalen and reverse Phalen 
testing showed complaints of numbness to the fingers 1, 2, and 3, 
bilaterally.  Wrist dorsiflexion (extension) was performed from 0 
to 70 degrees, bilaterally.  Wrist palmar flexion was performed 
from 0 to 80 degrees, bilaterally.  Wrist radial deviation was 
performed from 0 to 20 degrees, bilaterally.  Wrist ulnar 
deviation was performed from 0 to 45 degrees, bilaterally.  There 
was no complaint of pain with ranges, no grimace, or other facial 
expressions as a result of reported pain symptoms.  There was no 
evidence of fatigue, weakness, or lack of endurance, and no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Veteran had well 
developed thenar and hypo-thenar muscles; callosities and 
embedded grease were noted bilaterally.  Grip strength was 
measured at 5 out of 5.  Wrist flexor strength testing was 5 out 
of 5.  There was no clinical or objective evidence of additional 
limitation due to claimed flare-ups beyond the measured and 
reported ranges.

The report of VA examination in February 2008 reveals complaint 
of pain with extension and flexion movements and pressure on the 
wrist.  Pain was rated at 9 out of 10, and is most severe in the 
mornings.  Pain was described as burning and lasts for about one 
hour.  He also complained of decreased strength, and that his 
hands fatigue quickly.  He complained that his index, long, and 
ring fingers, bilaterally, have decreased sensation that occurs 
several times per day and is aggravated by driving or gripping 
hand tools or with any increase use of his hands.  He stated that 
he has a history of EMG testing which was negative.  He reported 
that he was given bilateral wrist splints to wear at night two 
weeks prior and initially noted less pain upon waking.  He denied 
that he has missed work due to his wrist condition in the last 
year.  The Veteran reported that he has decreased his weight 
lifting and working out and can do push-ups only on the knuckles.  
He finds it difficult to wrestle with his boys and states that it 
takes both hands to lift heavy cast-iron skillets in his kitchen.  
When riding his bike, upper body pressure on the wrists causes 
pain.  He has not been playing his guitar except for possibly 10 
minutes out of a month.  He uses an ergonomic keyboard to type on 
but states that he can only type for about five minutes due to 
increased pain and tingling in the fingers.  

On examination, the wrists appeared normal, aligned, and non-
tender to palpation.  Range of wrist extension was from 0 to 70 
degrees, bilaterally.  Wrist palmar flexion was from 0 to 80 
degrees, bilaterally.  Wrist radial deviation was from 0 to 20 
degrees, bilaterally.  Wrist ulnar deviation was from 0 to 30 
degrees, right, and from 0 to 45 degrees, left.  Forearm 
pronation was from 0 to 60 degrees, bilaterally.  Forearm 
supination was from 0 to 50 degrees, right, and 0 to 75 degrees 
left.  After 3 repetitions, there was no decrease in range of 
motion.  There was no evidence of fatigue, weakness, lack of 
endurance, or incoordination with repetitive use.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Strength testing revealed 5 
out of 5 strength in the wrist flexor, and on extension, flexion, 
ulnar deviation, radial deviation, and grip strength.  Vibratory 
sense, and monofilament sense were intact bilaterally.  Phalen's 
test, and Tinel's test were negative.  There was no objective 
evidence of claimed pain with motion, and no objective indication 
that pain, fatigue, weakness, lack of endurance, or 
incoordination further limits the range of motion or function 
after repetitive use.  There was no evidence of carpal tunnel 
syndrome, and hands/fingers were fully sensate to monofilament 
and vibration.

To summarize the evidence, there is essentially no objective 
orthopedic impairment of the wrists.  Moreover, neurologic 
testing has consistently been normal, and the Veteran does not 
have carpal tunnel syndrome.  The Veteran's symptoms are almost 
entirely subjective, and are in the nature of burning pain, 
numbness and tingling.  Accordingly, the Board agrees with the 
AOJ, that the Veteran's symptoms are the functional equivalent of 
painful motion, or palmar flexion that is limited in line with 
the forearm, or dorsiflexion that is less than 15 degrees.  
However, in light of the consistently normal findings for 
strength, sensation and range of motion, and in light of the 
March 2010 finding that the Veteran is able to perform all 
activities of daily life, such as eating, grooming, bathing, 
toileting, and dressing independently, the Board concludes that 
the criterion of ankylosis of the wrists, required for a higher 
rating, is neither met nor approximated on the basis of the 
clinical evidence, or on the basis of the Veteran's assertions.  
As such, a rating higher than 10 percent is not warranted for 
either wrist. 

Atrial Supraventricular Tachycardia Claim

In a February 2003 rating decision, the RO granted service 
connection and assigned a 10 percent rating for atrial 
supraventricular tachycardia, pursuant to Diagnostic Code 7010.  

Under that code, pertaining to supraventricular arrhythmias, a 10 
percent rating is assigned for permanent atrial fibrillation 
(lone atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 30 percent 
rating requires paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes per 
year documented by ECG or Holter monitor.  

A cardiac consultation in March 2008 reveals essentially normal 
findings.  A Holter monitor study was also accomplished in March 
2008, and this confirmed the examination findings.  

The report of VA examination in June 2009 reveals complaint of 
labored heart beats at rest and with activities.  The Veteran 
stated that he does not notice palpitations but feels his heart 
does not beat right.  He has a sensation of skipped beats and 
shortness of breath when using stairs.  Symptoms are not related 
to activity or rest, but can occur with either.  He complained of 
exercise intolerance, daily palpitations, transient left chest 
pains, light headed feelings, and increased fatigue.  However, a 
Holter monitor study was performed and the results were normal.  
The examiner's conclusion was that the Veteran's SVT is less 
likely as not to cause or result in episodic events with labored 
heart beats at rest and with activities.  

In sum, the Veteran has reported symptoms that he perceives as an 
arhythmia.  However, these are not supported by ECG or Holter 
monitor studies, which are required for any rating under 
Diagnostic Code 7010.  Rather, such studies have shown normal 
findings.  As such, the criteria for a 30 percent rating are 
neither met nor approximated.  

All Claims

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart, the Court extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, the 
disabilities at issue have not significantly changed during the 
period on appeal, and uniform evaluations are warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, each of the pertinent rating criteria 
include higher ratings where symptomatology of the appropriate 
degree is demonstrated.  


ORDER

An initial disability rating higher than 20 percent for 
degenerative disc disease of the lumbar spine is denied.

A separate 10 percent rating for limitation of flexion of the 
left knee associated with petellofemoral syndrome is granted.

A disability rating higher than 10 percent for left knee 
instability associated with petellofemoral syndrome is denied.

A disability rating higher than 10 percent for 
tendonitis/tenosynovitis of the right wrist is denied.

A disability rating higher than 10 percent for 
tendonitis/tenosynovitis if the left wrist is denied.

A disability rating higher than 10 percent for atrial 
supraventricular tachycardia is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


